Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 1 of 12
          Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 2 of 12




         As you are aware, the FOIA permits fees to be charged only for search and copying costs and
not for review o f the material. As an alternative to being assessed copying fees in excess o f $50.00, I
wish to be contacted about the prospective amount o f copying costs and be given the option o f access
to the requested documents that are responsive to my request, so that I might review them without
incurring duplication costs and select those documents I wish copied. Section (a)(3) o f the FOIArequires
agencies to make documents and information promptly available. Section (a)( 4) permits ''recovery o f
only direct costs o f such search and duplications." Therefore, agencies are required by law to make
documents available for inspection and may not require the purchase o f copies o f documents.

         I respectfully ask that you respond within 20 working days. I f you have any questions regarding
this request, please telephone me directly at the number above. Thank you in advance for your help.

                                                  Sincerely,


                                                           Robert J. Barron
                                                           Attorney-at-Law

Enclosures:
A l l documents listed above.




* Admitted to � c t i c e , State o f Oklahoma and State o f Utah; not admitted to practice, State o f Texas.
    Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 3 of 12




          ENCLOSURE ONE




                                                                       •


'
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 4 of 12
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 5 of 12




     ENCLOSURE TWO
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 6 of 12
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 7 of 12




  ENCLOSURE THREE
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 8 of 12
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 9 of 12




    ENCLOSURE FOUR
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 10 of 12
Case 1:20-cv-00135 Document 1 Filed on 08/28/20 in TXSD Page 11 of 12




             _ _ _-_-:_..: : : : : : : - = - - - - - - - - - - - - -
                                                                       -·
                                  HARLINGEN
                             1502 NEW COMBES HWY
                          HARLINGEN, TX 78550-9998
                                 483890-0077
                                 (800)275-8777
                              07/06/2020 04:13 PM
                ------------==============================
                Product

                PM 2-Day             1
                                        Oty

                                          $7.75
                                                Unit
                                               Price
                                                              Price

                                                            $7.75
                                                                       -
                Flat Rate Env:"
                    Domestic
                    VALMEYER, IL 62295
                    Flat Rate
                    Expected Delivery Day
                    Thursday 07/09/2020
                    USPS Tracking#
                    9505 5156 1152 0188 1784 42
               Insurance                                   $0.00


                                                7
                   Up to $50.00 included
                PM 3-Day              1   $7. 75           $7.75
                Flat Rate Env
                    Domestic
                    COLORADO SPRINGS, CO 80903
                    Flat Rate
                    Expected Delivery Day
                    Friday 07/10/2020        /
                    USPS Tracking #
                    9505 5156 1152 0188 1784 5
                Insurance                                  $0.00
                    Up to $50.00 included
                Total:                                    $15.50


                Credit Card Remitd                        $15.50
                    Card Narne:AMEX
                    Account #:XX)(}(XXXXXXX4006
                    Approval #:857743
                    Transaction #:406
                    AID:A000000025010801               Chip
                    AL:AMERICAN EXPRESS
                    PIN:Not Required

                 *********XXXX********* X XXX*X*******
                    Due to limited transportation
                       availability as a result of
                       nationwide COVID-19 impacts
                     package d J iY        s- r)•.
                                                :1: --q ..
                   ovi"cnnQn p,..-,�? ��-'!it        ,·• .. " ~
7/20/2020         Case 1:20-cv-00135 DocumentUSPS.com®-
                                              1 Filed USPS
                                                        on 08/28/20    in TXSD Page 12 of 12
                                                            Tracking® Results

            ALERT: DUE TO LIMITED TRANSPORTATIO�A AVAILABILITY AS A RESULT OF NATIONWIDE CO .••

                                            ®
   USPS Tracking                                                                               FAQs)




                                                 Track Another Package             ·+



                                                                                           Remove X
   Tracking Number: �5055156115.20188178442

   Your item was delivered to an individual at the address at 11 :56 am on July 10, 2020 in VALMEYER,
   IL 62295. .

   USPS Premium Tracking Available
                                       ™
                                                        v
                                                                                                    'Tl
                                                                                                    CD
                                                                                                    CD
                                                                                                    a.

    {i5-Delivered
                                                                                                    CT
                                                                                                    ll)
                                                                                                    C')




   July 10, 2020 at 11 :56 am
   Delivered, Left with Individual
   VALMEYER, IL 62295

   Get Updates        v


       Text & Email Updates                                                                    ·V


      ·Ti-cl�kirig History                                                                      V


       Premium Tracking                                                                         V


       Product Information                                                                      V



                                                               See Less A




https://tools.usps.com/go/frackConfirmAction?qtc_tlabels1=9505515611520188178442                          1/2
